Citation Nr: 0717999	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  06-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been received to reopen 
the May 1991 administrative line of duty determination which 
found misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 administrative 
decision issued by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) located in Lincoln, Nebraska which 
upheld the RO's May 1991 determination that the veteran's May 
1990 injuries incurred in an automobile accident were due to 
his own willful misconduct and determined that new and 
material evidence had not been presented with which to reopen 
and reconsider that matter.  

The record contains a Statement of the Case (SOC) issued as 
to a claim of whether clear and unmistakable error (CUE) 
exists in the decisions that the veteran's automobile 
accident of May 16, 1990, was due to his own willful 
misconduct.  A report of contact dated in August 2006, 
reflects that the veteran's representative contacted VA to 
indicate that he was not pursuing a CUE claim.  This matter 
will be further discussed herein; but significantly, the 
Board has concluded that this matter is not pending before 
the Board on appeal.  

In March 2007, the veteran's representative filed a motion to 
advance this case on the docket, claiming serious illness.  
In April 2007, the Board granted the motion, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement within 
one year of his notification of the May 1991 determination 
that the injuries sustained in an accident which occurred in 
May 1990 were due to his own willful misconduct.

2.  The additional evidence presented since the May 1991 
rating decision was not previously submitted to agency 
decisionmakers and largely is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, but it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the final May 1991 administrative 
line of duty decision is not new and material and fails to 
reopen the willful misconduct determination.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The veteran has been informed repeatedly of what constitutes 
new and material evidence and of the evidence he was expected 
to provide and the evidence VA would obtain.  In this regard, 
a letter dated in October 2002 both provided the veteran with 
the appropriate definition of new and material evidence under 
38 C.F.R. § 3.156 and of the regulations pertaining to line 
of duty determinations and willful misconduct.  In January 
and October 2003 letters, the veteran was informed to provide 
to VA any evidence he had pertaining to his claims, to 
include his compensation claims.   In addition, the August 
2006 supplemental statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
instructions concerning appropriate notice.  Moreover, the 
record shows the veteran has played an active role in the 
adjudication of his claim and neither he nor his 
representative has offered or identified any additional 
evidence in support of the claim which is not already 
associated with the file.  As such, a remand for additional 
notification would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Moreover, inasmuch as a request 
to advance this case on the docket due to the veteran's 
medical condition has been granted time is of the essence in 
adjudicating this case.  Therefore, the Board considers the 
notice requirements met for the claim to reopen.

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's and 
his representative's active role in the adjudication of the 
claim and by the arguments that the parties understand the 
evidence needed to substantiate the claim and his and VA's 
roles in the claims process.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  VA and private medical records have associated with 
the claims file as well as non-medical evidence and 
statements.  As the veteran has not identified or properly 
authorized the request of any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).




Factual Background

Service medical records show that the veteran, a 20-year old 
active duty Air Force male was involved in a single car motor 
vehicle accident (MVA) on May 16, 1990.  A report from 
Riverside Community Hospital (Riverside) indicates that he 
was immediately rendered paralyzed and was brought by 
ambulance to Riverside where he had no motion of the lower 
extremities.  Initially, impressions of an injury to the 
cervical spinal cord and rule out thoracic fracture were 
made.  Riverside records reflect that the veteran was 
admitted through the emergency room at 12:40 AM.  Blood 
alcohol testing (BAT) done at 12:55 AM revealed a level of 
.11% and it was noted that the veteran was not cooperative.  
A later BAT done at 1:40AM revealed a level of .8%. 

The admission report from Riverside indicates that the 
veteran was involved in a rollover traffic collision and was 
trapped in the vehicle for 30 minutes before being extracted 
from it.  The report indicated that he denied any loss of 
consciousness.  

The record also contains police reports involving the 
accident.  A traffic collision report of record indicated 
that the accident occurred at 11:45 PM on May 16, 1990.  The 
report indicated that the veteran was 130 pounds.  

A report was filed by a California state trooper who was at 
the scene of the accident.  The report indicated that the 
police were unable to give the veteran a field sobriety test 
due to his injuries; however the officer believed that there 
were other indications that the veteran was under the 
influence of alcohol and placed him under arrest for DWI.  It 
was noted that the veteran consented to a blood test which 
was administered at Riverside.  The report stated that the 
cause of the accident was DWI.  It appears that the initial 
response at the scene occurred at 12:05 AM on May 17, 1990.  
A report revealed that several tire skid marks were evident 
at the scene.

Service medical records reflect that the veteran was 
hospitalized at a military facility for about 3 weeks, from 
which he was discharged on June 7, 1990.  The discharge 
diagnoses included paraplegia with T6 fracture, status post 
Harrington rod stabilization and fusion from T4-9; and C4-5-6 
lamina fractures, undisplaced on the left.  

The veteran provided the following information in August 
1990.  He indicated that prior to the accident he was on his 
way to a club.  He mentioned that there were witnesses to the 
accident and named them.  He stated that he had no 
recollection if he had been drinking before the accident and 
reported that he could not recall anything that happened from 
4 hours prior to the accident until 2 days after the 
accident.  He indicated that he was wearing his seatbelt 
prior to the accident.  He indicated that he could not recall 
the rate of speed at the time of the accident and did not 
know what caused it.  

A military investigation was conducted which included 
consideration of and references to medical reports, police 
reports, witness statements and statements of the veteran.  
The following facts were established: (1) the veteran was 
involved in a MVA accident at 11:45 PM on May 16, 1990, en 
route to a nightclub; (2) the veteran was following a car 
full of friends and attempted to negotiate an exit off-ramp; 
(3) the veteran lost control of the car and it hit a curb and 
also an overhead light pole - the car rolled over but came to 
rest in an upright position; (4) the vehicle was totaled and 
crushed to the point that the veteran had to be extracted 
from the car by a Jaws-of-Life apparatus provided by the fire 
department; (5) as a result of the accident he sustained 
fractures and injuries to the spine which rendered him 
paralyzed from the waist down.  Additional facts reveal that 
the veteran did not appear to have any alcohol related 
problems nor had he sought any alcohol treatment during 
service.  

The findings also revealed that the highway patrol officer on 
the scene detected alcohol on the veteran's breath and got a 
positive horizontal nystagmus indication (alcohol 
intoxication test).  The veteran was placed under arrest for 
DWI before being released to the hospital.  It was noted that 
medical lab reports showed that blood alcohol contents of 
.11% (May 17, 1990 - 12:55AM) and .08% (May 17, 1990 - 
1:40AM) were reported.  It was reported that the speed limit 
on the exit ramp where the accident occurred was 30 MPH, but 
a witness at the scene of the accident stated that the 
veteran passed him on the freeway seconds before the accident 
at a speed estimated at 80 MPH.  It was noted that the 
highway patrol report indicated that the veteran was not 
using his safety belt.  

From the facts gathered as aforementioned, the investigating 
officer concluded that a preponderance of the evidence 
supported a finding that the veteran's injuries were caused 
by his willful neglect.  The officer noted that the veteran 
could not recall drinking alcohol prior to the accident and 
none of the witnesses who knew him admitted to drinking prior 
to the accident (it was noted that the veteran and witnesses 
were underage).  It was also noted that two blood alcohol 
tests confirmed the veteran's illegal intoxication per 
California state law.  Two witnesses attested that the 
veteran was driving over the posted speed limit, one of which 
estimated his speed at over 80 MPH.  At least one witness 
indicated that the veteran, who was following a car full of 
friends on the way to a nightclub, may have been surprised by 
taking a route that was different from that usually taken to 
the club.  It was noted that although the veteran reported 
that he was wearing his seat belt when the accident occurred, 
both an experienced highway patrol officer and firemen at the 
scene, believed that the seatbelt was not used based on his 
position in the car.  

A Formal Line of Duty determination was made in September 
1990 by a Staff Judge Advocate.  The discussion mentioned 
that under California law, there is a rebuttable presumption 
of intoxication when the blood alcohol concentration level is 
.08 mg.  It was noted that although the veteran claimed that 
he was unable to recall drinking prior to the accident; the 
preponderance of the evidence indicated that the veteran was 
physically and legally intoxicated at the time of the 
accident with a combined factor of excessive speed.  
Therefore it was determined that the investigating officer's 
conclusion was fully supported by a preponderance of the 
available evidence.  

The veteran's case was referred to a physical evaluation 
board (PEB) in October 1990 based on diagnoses of T6 
paraplegia and neurogenic bladder and bowel.  The PEB 
considered the veteran to be unfit and medically unstable for 
further service and discharge was recommended.  The veteran 
was ultimately discharged in March 1991.  

In April 1991, the veteran filed original service connection 
claims for spinal cord injuries, loss of bowel and bladder 
control, loss of arms and legs and for a sinus condition.  

In May 1991, VA issued an administrative decision regarding a 
line of duty determination.  VA noted that speed and alcohol 
were factors in the accident and determined that the 
veteran's injuries suffered in the accident were due to his 
own willful and reckless disregard, thereby barring service-
connected disability benefits administered by VA.  
Accordingly, in a May 1991 rating action, the veteran's 
claimed service-connected conditions were denied.  The 
veteran was advised of those determinations in June 1991 and 
did not appeal the determinations made regarding the line of 
duty findings and service connection claims.  Accordingly, 
those decisions became final.  

In March 2000, the veteran requested that his service-
connection claims be reopened.  In an August 2000 rating 
decision, the RO determined that new and material evidence 
had not been received with which to reopen the service 
connection claims for a spinal cord injury with residual loss 
of bowel and bladder control and paraplegia.  The veteran was 
notified of that decision and did not appeal it.  

In October 2002, the veteran's representative requested that 
a new line of duty determination be made in the veteran's 
case, in essence representing a claim of whether new and 
material evidence has been received to reopen the May 1991 
administrative line of duty determination which found 
misconduct.  In support of the claim the veteran's 
representative submitted copies of 4 maps obtained from the 
internet which include the locations involved in the accident 
and referenced by witnesses in conjunction with the 
investigation of the accident done in 1990.  

Also submitted for the record by the veteran's representative 
were BAC estimators copied from the internet based on a 
possible scenario involving the events of the night of the 
accident to include an estimate that the veteran drank 
between three and 4 beers or malt liquors prior to his 
accident.  Other variables included the veteran's weight 
which was estimated as 130 pounds, as shown by the evidence 
at the time of the accident.  

In October 2002, the RO issued a decision confirming the 
previous line of duty determination.  A Notice of 
Disagreement (NOD) was filed in October 2002.  However, in 
January 2003, the RO issued another line of duty (LOD) 
determination, this time in favor of the veteran.  Pursuant 
to the LOD determination made by VA in January 2003, the 
veteran's representative withdrew the NOD as to that matter.  
Thereafter, the veteran requested service connection for 
spinal cord injuries, loss of bowel and bladder control, loss 
of arms and legs and for a sinus condition.  

In another administrative decision, which was issued by VA in 
March 2003, VA determined that the January 2003 LOD decision 
contained clear and unmistakable error (CUE).  In the March 
2003 decision, VA determined that the veteran's injuries 
sustained as a result of the MVA on May 16, 1990, were due to 
his own willful misconduct and reckless disregard, and that 
therefore this was a bar to service-connected disability 
benefits administered by VA.

Also submitted for the record was a VA medical statement 
dated in March 2003.  The doctor opined that having reviewed 
the veteran's records, it was completely clear that his blood 
alcohol level at the time of the accident could not be 
determined to any degree of medical certainty because there 
were so many factors that could influence blood alcohol 
(levels) including: volume and rate of ingestion, gastric 
emptying, distribution and metabolism of alcohol in the body, 
etc.  It was explained that complete absorption of alcohol 
might take several hours.  The doctor concluded that it was 
certainly possible that the veteran's blood alcohol at the 
time of the accident was lower than the blood alcohol level 
measured an hour or so following the accident, depending on 
the factors noted herein.

In May 2003, correspondence involving the LOD determination 
was issued by a VA Service Center Manager to the VA Director 
of the Compensation and Pension Services.  Therein, VA 
determined that the veteran's injuries sustained as a result 
of the MVA on May 16, 1990, were due to his own willful 
misconduct and reckless disregard, and that therefore this 
was a bar to service-connected disability benefits 
administered by VA.  The decision referenced VA Adjudication 
Manual M21-1, Part IV, Chapter 11.04(c)(2) which states that 
there is a presumption of intoxication when a person's blood 
alcohol content is .10 or more.  The decision pointed out 
that the record contains testing dated shortly after the 
accident which indicated that the veteran's blood alcohol 
level was .11.  In July 2003, the VA Director of the 
Compensation and Pension Services issued correspondence to 
the VA Service Center Manager regarding a difference of 
opinion and concluding that the denial of entitlement to 
service connection for the spinal cord injuries should be 
confirmed and continued.  

In June 2005, a letter was issued from the VA Director of the 
Compensation and Pension Services to the veteran's 
representative, to the effect that the decisions of the RO 
finding the veteran's injuries not to have been sustained in 
the line of duty  are not shown to be clearly and 
unmistakable erroneous.  

In July 2005, the veteran's representative requested that the 
NOD which was filed in October 2002 be reinstated and the 
claim of whether new and material evidence has been received 
to reopen the May 1991 administrative line of duty 
determination which found misconduct be re-activated.  It was 
explained that the NOD had been withdrawn when the January 
2003 LOD determination was rendered in the veteran's favor.  
However, when that determination was reversed, the 
representative argued that his appeal should have been 
reinstated.  Initially, in a February 2006 determination by 
the RO, it was decided that a timely appeal was not filed.  
However, ultimately the matter was resolved in the veteran's 
favor and the appeal was reinstated and the October 2002 NOD 
given effect.

Legal Analysis

In a March 2007 argument presented by the veteran's 
representative, the claim at issue on appeal was framed as 
whether the January 10, 2003, administrative decision of a 
decision review officer (DRO) to reopen and grant the appeal 
was a result of clear and unmistakable error.  Not only is 
this issue as characterized in direct conflict with the 
representative's statements of August 2006 indicating that he 
was not pursuing a CUE claim and had not filed an appeal on 
that matter but the characterization is legally improper.  
The October 2002 NOD having been reinstated as to the October 
2002 determination as to whether new and material evidence 
had been submitted with which to reopen and reconsider the 
LOD determination, the January 2003 LOD determination is 
necessarily not a final decision, as the appeal of the LOD 
matter has been pending from October 2002 to this day.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  In this case, the only final 
decisions of record are the original LOD determination made 
in May 1991 and an August 2000 determination to the effect 
that no new and material evidence was submitted to reopen and 
reconsider the veteran's service connection claims.  The 
January 2003 LOD determination is not final, as the entire 
matter involving the LOD determination has been pending since 
the October 2002 administrative decision which is the subject 
of this appeal.  As such, that determination is not subject 
to appeal or reversal under the theory of CUE.  

In evaluating an application to reopen a claim, the Board 
examines the evidence submitted since the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  As previously indicated, the veteran did not 
file a notice of disagreement within one year of his 
notification of the May 1991 administrative decision (the 
last final disallowance of the claim).  See 38 U.S.C.A. 
§ 4005(c) (1990); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  
Prior unappealed decisions of an RO are final. 38 U.S.C.A. § 
7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

For claims filed on or after August 29, 2001, such as this 
one, 38 C.F.R. § 3.156(a) provides that a claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45,630.

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against a conclusion or whether it is in relative equipoise 
on that question.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  Rather, the Board must simply determine whether any 
of the evidence obtained since the final prior denial meets 
the definition of that which is new and material.  If any 
evidence is new and material, the claim is reopened, and the 
underlying claim may be addressed with consideration given to 
all the evidence of record.

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence 
presented is inherently incredible or beyond competence of 
witness).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  An injury incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) 
(2006).

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2006).

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct. 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 
(2006).  Although the consumption of alcohol, in and of 
itself, does not per se constitute willful misconduct, it 
does if it is later determined that it was the proximate 
cause of injury.  Id.  VA's General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 
52,375 (June 9, 1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(February 10, 1998).

A person is held responsible for disabling injuries or death 
that resulted directly and immediately from indulgence in 
alcohol on an individual occasion.  Willful misconduct in 
alcohol consumption cases is the willingness to achieve a 
drunken state and, while in this condition, to undertake 
tasks for which the person is unqualified, physically and 
mentally, because of alcohol.  VA Adjudication Manual M21-1MR 
("M21-1MR"), Part III.v.1.D.16.a.

Prior to March 7, 2006, blood alcohol content percentages 
lower than .10 did not raise a presumption of intoxication 
under VA's Adjudication Procedure Manual M21-1, (M21-1), Part 
IV, Chapter 11, 11.04(c)(2) (using the standards of the 
National Safety Council, U.S. Department of Transportation 
and the Departments of the Army, Navy and Air Force).  Blood 
alcohol content percentages from .05 to .10, however, do 
raise considerations of loss of judgment and muscular 
coordination.  Id.; see also Forshey v. West, 12 Vet. App. 71 
(1998) (noting such consideration for blood alcohol content 
in the range of .08 to .10), en banc affirmed, Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002).

However, effective from March 7, 2006, there is a presumption 
of intoxication when a person's BAC is .08 or more.  See M21-
1MR, Part III.v.1.D.16.c. (noting that by July 2005 all 
states, as well as Washington D.C. and Puerto Rico, have 
adapted a BAC of .08 as the legal level of intoxication).

Determinations of willful misconduct in such instances depend 
on the facts found.  An adverse determination requires that 
there must be excessive indulgence as the proximate cause of 
the disability or death in question.  M21-1MR, Part 
III.v.1.D.16.b.

In vehicular accidents, VA will consider combined factors 
such as evidence of excessive speed, improper diversion of 
attention to companions, or use of intoxicants. M21-1MR, Part 
III.v.1.D.17.d.  From the investigative evidence in this 
case, the relevant facts that may have contributed to the 
veteran's injuries include: (1) driving shortly after 
consuming alcohol; (2) driving at excessive speed; and 
(3) driving without a seatbelt  

As noted above, at the time of the May 1991 administrative 
decision, the record included police reports, medical 
reports, statements of witnesses and the veteran, as well as 
investigative reports and line of duty determinations made 
during service.  The following evidence regarding the 
accident which occurred on May 16, 1990 at approximately 
11:30 to 11:45 PM was before the VA: (1) lab reports showed 
that blood alcohol contents of .11% (May 17, 1990 - 12:55AM) 
and .08% (May 17, 1990 -  1:40AM); (2) indications of speed 
well in excess of the posted speed limit of 30 MPH as 
attested to by witnesses, and as noted in the accident report 
which reveals that the car flipped over and his a light pole 
and reports of skid marks at the accident scene; (3) probable 
failure to wear a seatbelt, which although not possible to 
confirm this with total certainty, both the state trooper and 
fireman who extricated the veteran from the car at the scene 
of the accident, believed based on the veteran's position in 
the car that he was not wearing one.  Ultimately, as a result 
of this accident the veteran suffered from conditions 
including spinal cord injuries causing paralysis from the 
waist down.

Evidence associated with the claims file subsequent to the 
May 1991 LOD determination includes maps of the route and 
roads which were involved in the accident scene, as well as 
interpretation provided by the veteran's representative of 
what likely occurred and what could not have occurred the 
night of the accident in an attempt to impugn the accounts of 
witnesses and responders to the accident.  This evidence, 
although new, is entirely immaterial to the line of duty 
determination.  The maps in and of themselves, which were 
obtained from the internet, do not provide any additional 
information regarding the factors which were shown in 1991 to 
have contributed to the accident.  In addition, the remote 
interpretations provided by the veteran's representative 
regarding the veteran's actions and activities of the night 
of the accident and his observations regarding the statements 
and actions of witnesses, responders and investigators 
constitutes new, but not material evidence.  

The representative was not a witness to the accident, and his 
accounts and interpretations which have been provided 10 
years after the accident, are based on pure speculation and 
possibility and in some instances are entirely contrary to 
the evidence which was gathered either the night of the 
accident or shortly thereafter.  Lay assertions cannot serve 
as the predicate to reopen a claim, and particularly so when 
such assertions are based only speculation and possibility, 
as opposed to facts.  See Hickson v. West, 11 Vet. App. 374 
(1998). 

Also submitted for the record in 2002 were BAC estimators 
copied from the internet based on a possible scenario 
involving the events of the night of the accident to include 
an estimate that the veteran drank between three and 4 beers 
or malt liquors prior to his accident.  Other variables 
included the veteran's weight which was estimated as 130 
pounds, as shown by the evidence at the time of the accident.  
Again, this evidence, although new is entirely immaterial to 
the claim.  

There is no way at this point to definitively determine how 
many drinks the veteran had prior to the accident.  He 
provided a statement in 1990 indicating that he could not 
recall if he had been drinking before the accident and 
reported that he could not recall anything that happened from 
4 hours prior to the accident until 2 days after the 
accident.  No other witnesses were able to provide even an 
estimate of the amount of alcohol consumed by the veteran 
prior to the accident.  Accordingly, again the evidence 
presented is based solely upon speculation and possibility 
and has no actual factual predicate.  As the Court has 
stated, "[a]n opinion based upon an inaccurate factual 
premise has no probative value."  See generally Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, this 
evidence, although new, is immaterial to the claim.  

With regard to both the maps, and BAC estimators and the 
interpretations and arguments provided by the veteran's 
representative pertaining to this evidence, the presumption 
of credibility does not apply; inasmuch as this evidence 
presented is both inherently incredible and beyond competence 
of the witness.   See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The record in this case already contains 
confirmed and competent evidence regarding the veteran's BAC 
level, in the form of two lab tests both done within two 
hours after the accident.  To this point, this evidence 
represents the most reliable and probative evidence regarding 
the extent of the veteran's alcohol use prior to the 
accident.  

Also added to the record was a VA medical statement dated in 
March 2003.  The doctor opined that having reviewed the 
veteran's records, it was completely clear that his blood 
alcohol level at the time of the accident could not be 
determined to any degree of medical certainty because there 
were so many factors that could influence blood alcohol 
(levels) including: volume and rate of ingestion, gastric 
emptying, distribution and metabolism of alcohol in the body, 
etc.  It was explained that complete absorption of alcohol 
might take several hours.  The doctor concluded that it was 
certainly possible that the veteran's blood alcohol at the 
time of the accident was lower than the blood alcohol level 
measured an hour or so following the accident, depending on 
the factors noted herein.  

Again, the March 2003 medical statement, although new, is not 
material evidence.  The veteran's blood alcohol testing was 
determined based on laboratory testing, conducting twice 
within two hours of the veteran's accident and at those times 
it was established with medical certainty.  While it may be 
true that that the veteran's blood alcohol level at the very 
time of the accident could not be determined to any degree of 
medical certainty; this matter is not at issue in this case.  
Initially, it was an impossibility to conduct a BAC test on 
the veteran at the time of the accident as it took 
approximately 1/2 hour after the accident just to extricate him 
from the car.  The results of BAC testing were conducted as 
near to the time of the accident as possible, that is 
approximately one hour or so later, and irrefutably indicated 
that the veteran had consumed alcohol on May 16, 1990, prior 
to his accident.  That test result of .11% BAC indicated that 
the veteran was legally intoxicated as measured about an hour 
following the accident.  The doctor's statement does not 
establish or even suggest that the post-accident test results 
were inaccurate. 

Moreover, the medical statement overall does not in any way 
affect the initial line of duty determination, as that 
determination was made based upon not just upon a finding 
that alcohol was a factor in the accident, but so was speed, 
age, probable failure to wear a seatbelt and operating a car 
in a gross and reckless manner.  In addition, the Board 
points out that findings regarding the role of alcohol use as 
pertains to the accident were not established by the BAT 
laboratory findings alone.  The officer at the scene of the 
accident administered a test which was positive for alcohol 
intoxication and smelled alcohol on the veteran's breath.  
Thus, the medical statement is clearly not material to 
showing the veteran's injuries were not due to his own 
willful misconduct.

Moreover, as to the doctor's conclusion that it was certainly 
possible that the veteran's blood alcohol at the time of the 
accident was lower than the blood alcohol level measured an 
hour or so following the accident again this evidence is not 
new and material.  As the opinion is speculative, 
inconclusive and hypothetical, it fails to constitute 
material evidence.  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on application to reopen 
a service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen).

Primarily, the only other evidence presented for the record 
since the 1991 LOD determination consists of the veteran's 
post-service medical records.  However, evidence describing 
the veteran's current condition is not material to whether 
the veteran's injuries sustained in May 1990 were due to his 
own willful misconduct.  See e.g. Morton v. Principi, 3 Vet. 
App. 508 (1992).  Therefore, these records do not serve to 
reopen the veteran's claim.  Although the Board is 
sympathetic to the plight of the appellant, the Board must 
apply "the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'"  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992).  Unfortunately, the 
totality of the circumstances in this case clearly dictate 
that the claim cannot be reopened at this time in the absence 
of the submission of both new and material evidence.  

In short, the Board finds the evidence submitted since the 
March 1991 administrative decision is not new and material 
and does not serve to reopen the veteran's willful misconduct 
LOD determination.  Until the veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen the claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence has not been received to reopen the 
willful misconduct determination, and the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


